     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

   HOLIDAY HOSPITALITY
   FRANCHISING, LLC,

          Plaintiff,


                 v.                                        CIVIL ACTION FILE
                                                           NO. 1:21-CV-2584-TWT
   NORTHERN RIVERFRONT MARINA
   AND HOTEL, LLLP, et al.,


          Defendants.


                                   OPINION AND ORDER


        This is a breach of contract action. It is before the Court on the

Defendants’ Motion to Dismiss [Doc. 3]. For the reasons set forth below, the

Defendants’ Motion to Dismiss [Doc. 3] is DENIED.

                                       I.    Background

        The Plaintiff, Holiday Hospitality Franchising, LLC (“HHFL”), develops

and operates the Hotel Indigo® brand of hotels for IHG® Hotels and Resorts

(Compl. ¶ 6.) On March 9, 2012, the Plaintiff entered into a New Development

License Agreement (“the License Agreement”) with the Defendant Northern

Riverfront Marina and Hotel, LLLP (“NRMH”) regarding the development and

operation of a Hotel Indigo® location in Wilmington, North Carolina. (Id. ¶¶ 2,

7.) In essence, the License Agreement granted NRMH a license to design, build,

T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 2 of 11




and ultimately operate a Hotel Indigo® location in exchange for a monthly

licensing fee. (Id. ¶¶ 7–8, 11.) In addition to the License Agreement, the

Plaintiff and the Defendant Charles Schoninger executed a Guaranty where

Schoninger agreed to perform NRMH’s obligations upon NRMH’s default. (Id.

¶¶ 3, 17–18.)

        The License Agreement included requirements that NRMH meet certain

deadlines in constructing the hotel. (Id. ¶ 21.) In an April 18, 2012 amendment

to the License Agreement, the following deadlines were set: October 14, 2012

to submit final design and construction plans; December 13, 2012 to begin

construction, and February 6, 2014 to have the hotel ready to open. (Id.)

However, in January 2013, NRMH requested an extension of these deadlines,

and the Plaintiff agreed. (Id. ¶ 22.) Following this extension, NRMH submitted

design and construction plans to the Plaintiff but failed to meet the other

deadlines. (Id. ¶ 23.) What followed was a series of extensions agreed to by the

Parties and subsequent failures on NRMH’s part to meet these deadlines. (Id.

¶¶ 23–24.) Ultimately, the deadline to commence construction was extended to

August 16, 2017, and the deadline to have the hotel ready to open was extended

to February 5, 2019. (Id. ¶ 24.) NRMH failed to commence construction of the

hotel by August 16, 2017. (Id. ¶ 25.) On March 15, 2019, the Plaintiff notified

NRMH that it was in default under the License Agreement as a result of its

failure to meet the construction deadline. (Id. ¶ 25.) Further, this notice

informed NRMH that failure to cure this default by April 25, 2019 would result
                                                  2
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 3 of 11




in the License Agreement’s termination. (Id.) NRMH did not begin

construction by April 25, 2019, and as a result, the Plaintiff sent NRMH a

Notice of Termination on May 21, 2019. (Id. ¶ 26.) NRMH never began

construction on the hotel, and the Plaintiff deemed this failure a material

breach of the License Agreement. (Id. ¶ 27.) As a result, the Plaintiff

terminated the License Agreement on July 1, 2019. (Id.) 1

        The License Agreement included a liquidated damages provision, which

stated:

        In the event Licensor terminates this License due to Licensee’s
        breach of any of its obligations under the License . . . , Licensee
        shall pay to Licensor, as liquidated damages, a lump sum equal
        to the monthly average of all amounts that would have been
        payable to Licensor . . . assuming the Hotel had collected Gross
        Rooms Revenue based on the average daily revenue per available
        room for all hotels in the System for the previous twelve (12)
        months, as determined by Licensor, multiplied by the greater of
        (a) six (6) or (b) the number of full and partial months from the
        Term Commencement Date to the termination date of the
        License. Licensor and Licensee acknowledge and agree that it
        would be difficult to determine the injury caused to Licensor by
        termination of this License. Licensor and Licensee therefore
        intend and agree the above liquidated damages calculations to be
        a reasonable pre-estimate of Licensor’s probable loss and not a
        penalty or in lieu of any other payment.

(Id. at 46–47.) Under this formula, the Plaintiff calculated the liquidated

damages equaled $5,249,615.93. (Id. ¶ 29.) Further, under the Guaranty




       The Court notes a discrepancy between the termination date listed in
        1

the Complaint and the one listed in the Notice of Termination. (Compare
Compl. ¶ 27, with id. at 87.) For the purposes of this Motion, the discrepancy
is immaterial.
                                       3
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 4 of 11




signed by Schoninger, the Plaintiff claims that the Defendants are jointly and

severally liable for this amount. (Id. ¶ 30.) After the Defendants’ failure to pay

this amount, the Plaintiff sent a demand letter through counsel on April 9,

2021. (Id. ¶ 31.) The Plaintiff did not receive payment and filed suit in DeKalb

County State Court. (Id. ¶ 32.) The Plaintiff alleged that the Defendants

breached their respective agreements (Counts I & II) and further seeks

attorneys’ fees and costs pursuant to O.C.G.A. § 13-1-11 (Count III). The

Defendants timely removed the action to this Court. (Notice of Removal.)2

                                   II.    Legal Standards

        A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief. Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Fed. R. Civ. P. 12(b)(6). A complaint may

survive a motion to dismiss for failure to state a claim, however, even if it is

“improbable” that a plaintiff would be able to prove those facts; even if the

possibility of recovery is extremely “remote and unlikely.” Bell Atl. Corp. v.



        2This case involves an LLC and an LLLP, both of which are considered
citizens of any state in which any of its members or partners are citizens. See
Flintlock Constr. Svcs., LLC v. Well-Come Holdings, LLC, 710 F.3d 1221, 1224
(11th Cir. 2013); Rolling Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C.,
374 F.3d 1020, 1022 (11th Cir. 2004). “To sufficiently allege the citizenships of
these unincorporated business entities, a party must list the citizenships of all
the members of the limited liability company and all the partners of the limited
partnership.” Id. The Defendants sufficiently alleged the domicile of each
member of the Plaintiff LLC and partner of the Defendant LLLP, and the
requirements of diversity jurisdiction are satisfied. (See Notice of Removal
¶¶ 5–10.)
                                        4
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 5 of 11




Twombly, 550 U.S. 544, 556 (2007). In ruling on a motion to dismiss, the court

must accept the facts pleaded in the complaint as true and construe them in

the light most favorable to the plaintiff. See Quality Foods de Centro Am., S.A.

v. Latin Am. Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994–95 (11th Cir.

1983); see also Sanjuan v. American Bd. of Psychiatry & Neurology, Inc., 40

F.3d 247, 251 (7th Cir. 1994) (noting that at the pleading stage, the plaintiff

“receives the benefit of imagination”). Generally, notice pleading is all that is

required for a valid complaint. See Lombard’s, Inc. v. Prince Mfg., Inc., 753

F.2d 974, 975 (11th Cir. 1985), cert. denied, 474 U.S. 1082 (1986). Under notice

pleading, the plaintiff need only give the defendant fair notice of the plaintiff’s

claim and the grounds upon which it rests. See Erickson v. Pardus, 551 U.S.

89, 93 (2007) (citing Twombly, 550 U.S. at 555).

                                     III.     Discussion

        The Defendants raise two main arguments in their Motion to Dismiss.

First, the Defendants argue that the nearly four-year time period between the

Plaintiff learning of the Defendants’ failure to begin construction and the

initiation of this suit constitutes waiver of its rights to recover damages here.

(Defs.’ Br. in Supp of Defs.’ Mot. to Dismiss, at 10.) Second, the Defendants

argue that even if the Plaintiff has not waived its rights, the liquidated

damages sought operate as an unenforceable penalty that “does not reasonably

estimate any probable loss suffered by [the Plaintiff].” (Id. at 14.) The Plaintiff

mounts several counterarguments against the Defendants’ claims, including
                                                  5
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 6 of 11




an argument that such determinations are inapposite at the motion-to-dismiss

stage and that the Plaintiff did not allege actions in its Complaint sufficient to

indicate waiver. (See Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 10–23.) In

addition, the Plaintiff claims that both the Eleventh Circuit and the Georgia

Court of Appeals recently found this particular liquidated damages provision

enforceable under Georgia law. 3 (Id. at 23–25.) Because the Court finds that

the Plaintiff did not waive its rights and that the Plaintiff has sufficiently

pleaded a claim for liquidated damages under the relevant provision, the

Defendants’ Motion is denied.

        A. Waiver

        Under Georgia law, waiver “is ordinarily an intentional relinquishment

or abandonment of a known right or privilege, and the determination of

whether there has been a valid waiver depends on the circumstances of each

case.” Wiggins v. State, 298 Ga. 366, 369 (2016) (internal quotations marks

and citations omitted). Parties to a contract can waive contractual provisions

for their own benefit, and such waivers can be demonstrated through conduct.

Greenberg Farrow Architecture, Inc. v. JMLS 1422, LLC, 339 Ga. App. 325,

331 (2016). But as the Georgia Court of Appeals summarized:

        “[T]he law will not infer the waiver of an important contract right
        unless the waiver is clear and unmistakable. And because waiver
        is not favored under the law, the evidence relied upon to prove a

        The License Agreement’s choice-of-law provision indicates that
        3

Georgia law applies, and neither Party disputes its application here. (See
Compl. at 45.)
                                   6
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 7 of 11




        waiver must be so clearly indicative of an intent to relinquish a
        then known particular right or benefit as to exclude any other
        reasonable explanation. Indeed, all the attendant facts, taken
        together, must amount to an intentional relinquishment of a
        known right, in order that a waiver may exist. The burden of proof
        lies with the party asserting waiver.

Id. (internal punctuation and quotation marks omitted). Waiver is generally a

question for the jury except in situations where “the facts and circumstances

essential to the question are clearly established.” Id. at 331–32. “A party's

protracted silence, or unreasonable delay in making protest, can raise a fact

issue as to whether she has waived a contractual right.” AAF-McQuay, Inc. v.

Willis, 308 Ga. App. 203, 217–18 (2011); see also Eckerd Corp. v. Alterman

Props., Ltd., 264 Ga. App. 72, 75 (2003) (“[W]here the only evidence of an

intention to waive is what a party does or forbears to do, there is no waiver

unless his acts or omissions to act are so manifestly consistent with an intent

to relinquish a then-known particular right or benefit that no other reasonable

explanation of his conduct is possible.” (internal quotation marks omitted)).

        At this stage in the proceedings, the Defendants have not met their

burden in establishing the Plaintiff’s waiver of its contractual rights. The

Defendants argue that “[b]y extending the construction milestones for over 7

years, by sitting on its termination rights for nearly 2 years after the last

agreed-upon ground-breaking milestone came and went, and by failing to

calculate and make any demand for payment of liquidated damages for yet

another almost 2 years following termination,” the Plaintiff’s conduct

                                                  7
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
       Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 8 of 11




constitutes a clear waiver of its rights. (Defs.’ Br. in Supp. of Defs.’ Mot. to

Dismiss, at 3.) But as the Plaintiff notes, the “Defendants have not identified

any factual allegations in” the Complaint that would indicate waiver beyond

mere inaction. (Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 17.) While waiver

predicated on silence or inaction is possible, such a determination is one for the

jury. AAF-McQuay, 308 Ga. App. at 217–18. As a result, the Court cannot

conclude the Plaintiff waived its rights at this time, and the Defendants’

waiver argument fails.

        B. Reasonableness of the Liquidated Damages Provision

        The Defendants raise two arguments in support of their contention that

the License Agreement’s liquidated damages provision is unenforceable under

Georgia law. First, the Defendants fault the time period—from the time of

execution to the date of the final construction deadline—as unreasonably

excessive. (Defs.’ Br. in Supp. of Defs.’ Mot. to Dismiss, at 17–19.) Second, the

Defendants argue that using all Hotel Indigo® locations in the calculation of

the average daily revenue represents an unreasonable estimate of potential

losses. (Id. at 19–20.) The Plaintiff responds by citing two recent cases

upholding an identical provision in similar cases, and the Defendants attempt

to distinguish these cases in their Reply. (Pl.’s Br. in Opp’n to Defs.’ Mot. to

Dismiss, at 23–25; Defs.’ Reply Br. in Supp. of Defs.’ Mot. to Dismiss, at 12–

16.)

        In Georgia, “[i]f the parties agree in their contract what the damages for
                                                  8
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
     Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 9 of 11




a breach shall be, they are said to be liquidated and, unless the agreement

violates some principle of law, the parties are bound thereby.” O.C.G.A.

§ 13-6-7. “[Liquidated damages] provisions are enforceable if (1) the injury

caused by the breach is difficult or impossible to estimate accurately; (2) the

parties intended to provide for damages rather than a penalty; and (3) the sum

stipulated is a reasonable pre-estimate of the probable loss.” Mariner Health

Care Mgmt. Co. v. Sovereign Healthcare, LLC, 306 Ga. App. 873, 874–75

(2010). “Determining whether a liquidated damages provision is enforceable is

a question of law for the court, which necessarily requires the resolution of

questions of fact.” National Svc. Indus., Inc. v. Here to Serve Restaurants, Inc.,

304 Ga. App. 98, 100 (2010). The required factual inquiry must pertain to the

three elements of enforceability above. Liberty Life Ins. Co. v. Thomas B.

Hartley Constr. Co., 258 Ga. 808, 809 (1989).

        Much like the Court’s waiver analysis, the ruling sought by the

Defendants here appears premature. While the reasonableness of the

liquidated damages provision represents a question of law for the Court, that

determination rests upon a factual inquiry. At the motion-to-dismiss stage,

those facts come from the Complaint. Thus, if the Complaint sufficiently

alleges that the three elements of enforceability are present here, the Plaintiff

can continue to pursue its liquidated damages claim. Here, the Plaintiff has

carried its burden, as the License Agreement’s liquidated damages provision

addressed each of the required elements:
                                                  9
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
    Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 10 of 11




        Licensor and Licensee acknowledge and agree that it would be
        difficult to determine the injury caused to [the Plaintiff] by
        termination of this License. Licensor and Licensee therefore
        intend and agree the above liquidated damages calculations to be
        a reasonable pre-estimate of Licensor’s probable loss and not a
        penalty or in lieu of any other payment.

(Compl. at 47.) This provision satisfies the elements of enforceability required

at this stage: an acknowledgement of the difficulty in estimating the damages;

the intent to craft a damages remedy instead of a penalty; and a stipulation

that the calculated amount is a reasonable pre-estimate of those damages. At

the motion-to-dismiss stage, the Court will not reject well-pleaded facts and

plain contractual language indicating the elements have been satisfied. This is

especially true in light of the Plaintiff’s citation to recent Eleventh Circuit and

Georgia Court of Appeals decisions finding this exact provision reasonable

under Georgia law. See Crown Series, LLC v. Holiday Hosp. Franchising, LLC,

357 Ga. App. 523, 530 (2020) (“Put simply, the parties agreed—and we have so

found—that the liquidated damages provision was a ‘reasonable pre-estimate

of [the Plaintiff’s] probable loss[.]’”); Holiday Hosp. Franchising, LLC v.

Oakbrook Realty & Invs., LLC, 817 F. App’x 694, 699–700 (11th Cir. 2020)

(affirming a lower court decision that the Plaintiff “had adequately supported

its claim for liquidated damages”). Though this ruling does not foreclose the

possibility that these arguments might succeed later, the Defendants have

failed to counter the sufficiency of the Plaintiff’s pleadings at this stage.




                                                 10
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
    Case 1:21-cv-02584-TWT Document 10 Filed 08/26/21 Page 11 of 11




                                     IV.      Conclusion

        For the reasons set forth above, the Defendants’ Motion to Dismiss [Doc.

3] is DENIED.

        SO ORDERED, this 26 day of August, 2021.



                                           /s/Thomas W. Thrash
                                           THOMAS W. THRASH, JR.
                                           United States District Judge




                                                 11
T:\ORDERS\21\Holiday Hospitality Franchising\mtdtwt.docx
